DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites: wherein the engaging portion and the connecting portion are two conical structures with different conical degrees and sleeved with each other. The recitation is not understood, as the disclosed engaging portion and connecting portion do not appear to have shapes which would reasonably be considered “conical” to those having ordinary skill in the art.  Specifically, neither the engaging portion or connection portion are shaped like a cone.   Which angles represent the conical degrees? The meaning of “conical” within the context of the applicant is not understood.  For the purpose of examination, the recitation is understood such that a conical structure is any structure having feature(s) which belong to a cone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchman (US 8,033,518) in view of Fair (US 6,935,652).

Regarding claim 1, Schuchman teaches: a storage assembly (Fig. 1) installed on a child carrier (installation on a stroller is suggested in column 1, lines 30-35), the storage assembly comprising: 
a storage component (including elements 26, 28, 30); 
a fixing base (B); and 
a connecting component (including elements 20, 22, 24) rotatably connected to the fixing base (pivoting capabilities are discussed in column 5, lines 36-62), one of the fixing base and the connecting component being fixedly connected to the stroller, and the other of the fixing base and the connecting component being fixedly to the storage component.
Relevant elements are best shown in Figs. 1-3.
Schuchman fails to provide details regarding installation on a stroller, and as such, fails to disclose installation on a stroller frame, and one of the fixing base and the connecting component being fixedly connected to a handle of the frame.
Fair teaches a storage assembly (cupholder assembly 280) installed on a stroller frame, and one of the fixing base and the connecting component being fixedly connected to a handle of the frame. See Fig. 9. The fixing base and connecting component from Fair are best shown in Figs. 15-16.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the storage assembly from Schuchman, attached at a handle of a stroller frame, as suggested by Fair; the motivation being: such positioning enables mounting of the storage assembly at a sturdy location, and is conveniently within reach of the stroller attendant. 

Regarding claim 2, the combination further teaches: wherein the fixing base (B from Schuchman) is fixedly connected to the handle of the frame, an end of the connecting component is connected to the storage component, another end of the connecting component is detachably pivoted to the fixing base (as shown in Fig. 4 from Schuchman), and the storage component pivots relative to the fixing base when folding or unfolding the frame. In the combination, the fixing base (B from Schuchman) is mounted to the handle of the stroller frame from Fair.  The storage assembly is configured to pivot during folding/unfolding; the folded frame is shown by Fair in Fig. 7. 

For the purpose of addressing further claims, an alternative interpretation of Schuchman is relied upon: 

Regarding claim 1, Schuchman teaches: a storage assembly (Fig. 1) installed on a child carrier (installation on a stroller is suggested in column 1, lines 30-35), the storage assembly comprising: 
a storage component (including elements 26, 28, 30); 
a fixing base (including elements 20, 22, 24); and 
a connecting component (B) rotatably connected to the fixing base (pivoting capabilities are discussed in column 5, lines 36-62), one of the fixing base and the connecting component being fixedly connected to the stroller, and the other of the fixing base and the connecting component being fixedly to the storage component.
Relevant elements are best shown in Figs. 1-3.
Schuchman fails to provide details regarding installation on a stroller, and as such, fails to disclose installation on a stroller frame, and one of the fixing base and the connecting component being fixedly connected to a handle of the frame.
Fair teaches a storage assembly (cupholder assembly 280) installed on a stroller frame, and one of the fixing base (the fixing base from Fair is best shown in Fig. 15) and the connecting component (the connecting component from Fair is best shown in Fig. 16) being fixedly connected to a handle of the frame. See Fig. 9. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the storage assembly from Schuchman, attached at a handle of a stroller frame, as suggested by Fair; the motivation being: such positioning enables mounting of the storage assembly at a sturdy location, and is conveniently within reach of the stroller attendant. 

Regarding claim 3, the combination further teaches:  wherein the storage component pivots between a using state and a folding state (pivoting capabilities are discussed by Schuchman in column 5, lines 36-62), the storage component is at the using state (the frame in a using state is shown by Fair in Fig. 6) when axes of the storage component and the handle are intersected to form an included angle, and the storage component is at the folding state (the frame in a folded state is shown by Fair in Fig. 6) when the axes of the storage component and the handle are parallel with each other. These angles/positions are achievable due to the pivoting capabilities of the storage assembly.

Regarding claim 4, the combination further teaches: wherein the included angle is 45 degrees. The 45-degree angle is achievable due to the pivoting capabilities of the storage assembly. 

Regarding claim 5, the combination further teaches: wherein the connecting component and the fixing base are slidably connected (as discussed in claim 1 from Schuchman), an upper end (see the portion of the connecting component just above the channel 36) of the connecting component contacts against an upper end (20) of the fixing base, and a lower end of the connecting component does not contact against or does not completely contact against a lower end (the portion of element 24 which connects to element 26) of the fixing base. During the attachment of the fixing base to the connecting component, the upper end (20) is placed against the wall (34) above the retainer (40), before sliding the fixing base into its attached position.  See Figs. 2-4 from Schuchman. 

Regarding claim 6, the combination further teaches: wherein an engaging portion (formed by elements 20, 22) is formed on one of the fixing base and the connecting component, and a connecting portion  (including at least elements 36, 38, 40) is formed on the other of the fixing base and the connecting component for slidably engaging with the engaging portion. See Figs. 1-4 from Schuchman. 

Regarding claim 7, the combination further teaches: wherein an upper end (20) of the engaging portion is wider than a lower end (22) of the engaging portion, and upper and lower ends of the connecting portion and the upper end of the engaging portion have equal widths. See Figs. 2 and 3 from Schuchman. 

Regarding claim 8 (as best understood), the combination further teaches: wherein the engaging portion and the connecting portion are two conical structures with different conical degrees and sleeved with each other. See Figs. 2 and 3 from Schuchman.

Regarding claim 9, the combination further teaches: wherein the connecting portion is sleeved on the engaging portion along a direction from an upper end of the engaging portion toward a lower end of the engaging portion. See Figs. 3 and 4 from Schuchman.

Regarding claim 10, the combination further teaches: wherein the connecting portion is sleeved on the engaging portion along a direction perpendicular to the engaging portion. See Figs. 3 and 4 from Schuchman.

 Regarding claim 11, the combination further teaches: wherein the engaging portion is disposed on the fixing base along a longitudinal direction of the fixing base (as shown by Schuchman in Fig. 2), the connecting portion is disposed on the connecting component along a longitudinal direction of the connecting component (as shown by Schuchman in Fig. 3), and an upper end of the connection portion and an upper end of the engaging portion are formed in arc shapes. The arc shapes are shown by Schuchman in Figs. 2 and 3.

Regarding claim 12, the combination further teaches: wherein the fixing base comprises a base (24) and an engaging portion (20, 22) protruding from the base and formed in a boss structure. See Fig. 2 from Schuchman. 

Regarding claim 13, the combination further teaches: wherein the connecting component comprises a bottom wall (34) and a U-shaped lateral wall (40) extending from an edge of the bottom wall in a direction away from the bottom wall, and a slot-shaped connecting portion (36) is enclosed by the bottom wall and the U-shaped lateral wall. See Fig. 3 from Schuchman. 

Regarding claim 14 the combination further teaches: wherein a guiding slot (defined by the slot formed in element 40) is formed on the connecting component, and an end of the U-shaped lateral wall is bent inwardly along a direction parallel to the bottom wall so as to form a U-shaped wall with the guiding slot. It is noted that Schuchman discloses the U-shape along a bottom of the connecting component, instead of at a top. Those having ordinary skill in the art would find if obvious to provide a reversal of the connecting component and the fixing base, yielding the same predictable results. The reversal of parts includes placement and orientation of the connecting component and the fixing base analogous to the placement and orientation taught by Fair: the fixing base would be attached to the stroller frame, and the connecting component would be attached with the storage component. The reversal of parts would require the U-shape opening downwards, as shown by Fair in Fig. 16, in order to secure the storage component on the frame.  To modify Schuchman to meet a top end of the U-shaped lateral wall is bent inwardly along a direction parallel to the bottom wall so as to form a U-shaped top wall with the guiding slot is a design consideration within the skill in the art, as it would only require a mere reversal of parts. Such a reversal is a well-known alternative configuration (as demonstrated by Fair) and would be obvious to one of ordinary skill at the time of invention. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 16 the combination further teaches: wherein the connecting component further comprises at least one protruding rib (38) disposed on the bottom wall and arranged along a longitudinal direction of the bottom wall, and the at least one protruding rib is formed in an arc shape and configured to contact against an engaging portion of the fixing base. See Fig. 3 from Schuchman. 

Regarding claim 17, Schuchman teaches:  a child carrier  (a stroller is suggested in column 1, lines 30-35) comprising: a storage assembly (shown in Fig. 1) rotatably installable on a stroller, the storage assembly comprising: 
a storage component (including elements 26, 28, 30); 
a fixing base (B); and 
a connecting component  (including elements 20, 22, 24) rotatably connected to the fixing base (pivoting capabilities are discussed in column 5, lines 36-62), one of the fixing base and the connecting component being fixedly connected to the stroller, and the other of the fixing base and the connecting component being fixedly to the storage component. Relevant elements are best shown in Figs. 1-3.
Schuchman fails to provide details regarding installation on a stroller, and as such, fails to disclose installation on a handle of stroller frame, and one of the fixing base and the connecting component being fixedly connected to a handle of the frame, and details of the stroller frame. 
Fair teaches a child carrier having a frame comprising a front leg (28a), a rear leg (20a), and a handle (30a) pivotally connected (at least indirectly) to the front leg and the rear leg; a seat body (46) connected to the frame; a front wheel assembly (34a) connected to the front leg; a rear wheel assembly (36a) connected to the rear leg. Stroller frame elements are best shown in Figs. 1 and 2.  Fair further teaches a storage assembly (cupholder assembly 280) installed on the stroller frame, and one of the fixing base (the fixing base from Fair is best shown in Fig. 15) and the connecting component (the connecting component from Fair is best shown in Fig. 16) being fixedly connected to a handle of the frame. See Fig. 9. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the storage assembly from Schuchman, attached at a handle of a stroller frame, as suggested by Fair; the motivation being: such positioning enables mounting of the storage assembly at a sturdy location, and is conveniently within reach of the stroller attendant. It would further be obvious to provide the stroller frame taught by Fair to provide for the seating of multiple children and also for the convenience of foldability. 

Regarding claim 18, the combination further teaches: wherein the fixing base (B from Schuchman) is fixedly connected to the handle of the frame, an end of the connecting component is connected to the storage component, another end of the connecting component is detachably pivoted to the fixing base (as shown in Fig. 4 from Schuchman), and the storage component pivots relative to the fixing base when folding or unfolding the frame. In the combination, the fixing base (B from Schuchman) is mounted to the handle of the stroller frame from Fair.  The storage assembly is configured to pivot during folding/unfolding; the folded frame is shown by Fair in Fig. 7. 

Regarding claim 19, the combination further teaches:  wherein the storage component pivots between a using state and a folding state (pivoting capabilities are discussed by Schuchman in column 5, lines 36-62), the storage component is at the using state (the frame in a using state is shown by Fair in Fig. 6) when axes of the storage component and the handle are intersected to form an included angle, and the storage component is at the folding state (the frame in a folded state is shown by Fair in Fig. 6) when the axes of the storage component and the handle are parallel with each other. These angles/positions are achievable due to the pivoting capabilities of the storage assembly.

Regarding claim 20, the combination further teaches: wherein an engaging portion (formed by elements 20, 22) is formed on one of the fixing base and the connecting component, and a connecting portion (including at least elements 36, 38, 40) is formed on the other of the fixing base and the connecting component for slidably engaging with the engaging portion. See Figs. 1-4 from Schuchman. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchman (US 8,033,518) in view of Fair (US 6,935,652), as applied above, in further view of McConnell (US 6,390,427).

Regarding claim 15, the combination fails to disclose the positioning protrusion as required by the claim. McConnell teaches a storage assembly wherein a connecting component comprises at least one positioning protrusion (see the “ears” 48) extending from a lateral side of the U-shaped top wall toward the guiding slot (50). Relevant elements are best shown in Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the positioning protrusion, as suggested by McConnell, to the U-shaped top wall of the combination. The motivation being: to provide a more reinforced connection between the fixing base and connecting component together. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art cited relates to strollers, cup holders, and connectors considered relevant to the claimed subject matter of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618